Citation Nr: 0214183	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
left-hand ganglion cyst, from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the veteran was granted 
service connection for a left-hand ganglion cyst and assigned 
a noncompensable (zero percent) rating, effective from August 
1998.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The residuals of a service-connected left-hand ganglion 
cyst are manifested by full range of motion of the left 
wrist, minor functional problems with the use of the left 
hand, and no gross weakness in grip strength in his left 
hand.


CONCLUSION OF LAW

1.  The schedular criteria for a compensable rating for a 
left-hand ganglion cyst are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Codes 5214-5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1999, the veteran was granted service connection for 
a left-hand ganglion cyst and a noncompensable (zero percent) 
rating was assigned under Diagnostic Codes 5214-5215, 
effective from August 28, 1998.

The veteran contends that his service-connected wrist 
disability is more severe than currently evaluated, and that 
a higher compensable rating should be assigned.  After a 
review of the evidence, the Board finds that the evidence 
does not support his contentions.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's lumbar strain.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection. In this claim, the RO granted the veteran 
service connection and assigned a noncompensable (zero 
percent) rating for his left hand ganglion cyst, effective 
from the date of the claim on August 28, 1998.  The veteran 
filed a timely appeal to the RO's initial rating decision in 
October 2001.  Therefore, the Board will evaluate the level 
of impairment due to the disability throughout the entire 
time of the claim as well as consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

I.  Entitlement to an Increased Compensable Rating for Left 
Hand Ganglion Cyst 

The veteran's service-connected left-hand ganglion cyst is 
currently rated as noncompensable (zero percent) under 
38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215. 

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion.  A 30 percent evaluation 
may be assigned for ankylosis of the minor wrist in any other 
position, except favorable.  A 40 percent evaluation requires 
unfavorable ankylosis of the minor wrist in any degree of 
palmar flexion, or with ulnar or radial deviation.  A 30 
percent evaluation may also be assigned for favorable 
ankylosis of the major wrist in 20 degrees to 30 degrees 
dorsiflexion.  A 40 percent evaluation may be assigned for 
ankylosis of the major wrist in any other position, except 
favorable.  A 50 percent evaluation requires unfavorable 
ankylosis of the major wrist in any degree of palmar flexion, 
or with ulnar or radial deviation.  A note to Diagnostic Code 
5214 states that extremely unfavorable ankylosis will be 
rated as loss of use of hand under Diagnostic Code 5125.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2001).

Under Diagnostic Code 5215 for limitation of motion of the 
wrist, a 10 percent rating is applied for both major and 
minor extremities when palmar flexion is limited in line with 
forearm or when dorsiflexion is less than 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2001).

In August 1998, the veteran submitted a statement from his 
private physician, Dr. Shetty.  The physician stated that the 
veteran visited his office in March 1997 complaining of pain 
in his left hand.  The physician noted that the veteran had a 
ganglion cyst in his left hand.  In the December 2000 VA 
examination report, the veteran complained of a tingling 
sensation in his left arm and hand as well as weakness in his 
left hand.  The examiner stated that he was unable to 
identify a ganglion cyst in the veteran's left wrist.  
However, the examiner stated it was his opinion that ganglion 
cysts do not usually cause significant pain, paresthesias, or 
weakness.  He noted that the veteran had full range of motion 
of the left wrist, no gross weakness to grip strength in his 
left hand, and only a slight degree of swelling diffusely.  
The examiner stated that the veteran has a "problem which is 
recurrent but of a chronic low-grade severity" and which 
"gives him some relatively minor functional problems with 
the use of his hand."     

In order to receive a compensable rating under Diagnostic 
5214, the veteran must have ankylosis of the wrist.  In the 
present case, the veteran does not suffer from ankylosis of 
the wrist.  Based on the medical evidence discussed above, 
the veteran also does not meet the criteria for a 10 percent 
rating for limitation of motion under Diagnostic Code 5215.  
The VA examiner stated in his December 2000 examination 
report that the veteran has full range of motion in his left 
wrist. 

The Board has also considered whether a higher disability 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), on the basis of 
limitation of function due to pain.  Such considerations 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the evidence does not support a compensable 
disability evaluation based on limitation of function due to 
pain, under DeLuca.  The veteran has full range of motion of 
his left wrist, and what has been described as relatively 
minor functional problems with use of his left hand.  He has 
no gross weakness in the grip strength of his left hand.        

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

II.  VCAA  

A change in the law, on November 9, 2000, redefined VA's duty 
to assist and included an enhanced duty to notify the 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp.).  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620 (Aug. 29,2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable, these 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement an increased compensable 
rating for a left-hand ganglion cyst.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, the veteran has been given VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  In this regard, the RO sent the veteran a letter 
dated in September 2001 that requested which notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  It also informed him that it would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim has been satisfied.


ORDER

A compensable rating for left-hand ganglion cyst is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

